Case: 09-50874 Document: 00511274548 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-50874
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RUBEN VALDEZ-ORTIZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1679-1


Before SMITH, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Ruben Valdez-Ortiz (Valdez) pleaded guilty to attempted illegal reentry
and personating another when applying for admission to the United States. See
8 U.S.C. § 1326 and 18 U.S.C. § 1546. He now appeals the reasonableness of his
within-guidelines sentence. Because Valdez did not object to the reasonableness
of the sentence in the district court, review is limited to plain error. See United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-50874 Document: 00511274548 Page: 2 Date Filed: 10/26/2010

                                  No. 09-50874

      According to Valdez, his sentence is unreasonable because the 16-level
enhancement set forth in U.S.S.G. § 2L1.2(b) is not supported by empirical data.
This argument is foreclosed, as is his argument that the presumption of
reasonableness should not be applied to his within-guidelines sentence. See
United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.), cert.
denied, 130 S. Ct. 192 (2009).
      Valdez’s assertions regarding his personal history and circumstances and
his motive for reentering the United States are insufficient to rebut the
presumption of reasonableness. See United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008). The record reflects that the district court considered
the sentencing factors in 18 U.S.C. § 3553(a). Valdez has not demonstrated that
the district court’s imposition of a sentence within the advisory guidelines range
was error, plain or otherwise.
      AFFIRMED.




                                        2